This petition to establish the truth of exceptions was dismissed by the single justice on the respondent’s motion. The petitioners excepted. One ground of the motion was violation of G. L. c. 231, § 113, requiring that the exceptions “be reduced to writing in a summary manner.” A Superior Court judge had previously disallowed the bill of exceptions on this ground, stating that it “is inordinately and unnecessarily long . . . [and] contains much that is redundant and immaterial.” There was no error in the ruling of the single justice. Graustein, petitioner, 305 Mass. 568, 569. Emsheimer, petitioner, 352 Mass. 778. Somerville, petitioners, 353 Mass. 755.

Exceptions overruled.